                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CALVIN PHILLIPS,                                    No. 4:18-CV-00401

               Plaintiff,                           (Judge Brann)

       v.

GREAT DANE, LLC,

               Defendant.

                                     ORDER

                                   JUNE 12, 2019

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant’s Motion for Summary Judgment, ECF No.

28, is GRANTED IN PART AND DENIED IN PART as follows:

  1.        The motion is GRANTED with respect to Plaintiff’s hostile work

            environment claims in Count III, Count IV and Count VI of Plaintiff’s

            second amended complaint.

  2.        The motion is otherwise DENIED.


                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
